     Case 2:17-cv-00873-JAD-DJA Document 37 Filed 09/27/20 Page 1 of 2




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    JIHAD ANTHONY ZOGHEIB,                               Case No. 2:17-cv-00873-JAD-DJA
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    JEFFERY TURINO, ET AL.,
10                           Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion to Extend Time (ECF No. 35), filed

13   on September 24, 2020. Plaintiff requests an extension of time to complete service pursuant to

14   Fed.R.Civ.P. 4(m). He indicates that he was transferred to the custody of Nevada Department of

15   Correction on October 24, 2019 and the COVID-19 pandemic is affecting access to the law

16   library. Plaintiff received the Court’s notice of intent to dismiss (ECF No. 34) and seeks an

17   extension of time to complete service and assistance from the U.S. Marshal. He does not specify

18   how much time he is requesting.

19          The Court notes that it previously granted Plaintiff’s request for assistance with service

20   via the U.S. Marshal on March 27, 2019 (ECF No. 20) and again July 24, 2019 (ECF No. 25).

21   The Court also issued a Notice of intent to dismiss pursuant to Rule 4(m) twice – on April 14,

22   2020 and August 20, 2020. As a result, this is the last opportunity for Plaintiff to complete

23   service, which the Court will assist with via the U.S. Marshal’s Office as previously done in its

24   order ECF No. 25 and grant an extension of time for 90 days to complete service.

25          IT IS THEREFORE ORDERED that Plaintiff’s Motion to Extend Time (ECF No. 35)

26   is granted to the extent that the Rule 4(m) deadline is extended for 90 days.

27          IT IS FURTHER ORDERED the Clerk of Court must re-issue the subpoena to Kathleen

28   Bliss in accordance with the court’s previous order (ECF No. 20) and follow all other instructions
     Case 2:17-cv-00873-JAD-DJA Document 37 Filed 09/27/20 Page 2 of 2




 1   in that order related to the subpoena. Additionally, the Clerk of Court must insert an additional

 2   page identifying Exhibit A.

 3

 4          DATED: September 27, 2020

 5
                                                          DANIEL J. ALBREGTS
 6                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
